Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Hughet on 3/25/2020.

The application has been amended as follows: 
Claim 9.    (Previously Presented) The mobile device of claim 7, wherein the TV grid program guide presenting programs according to times and access parameters.
Claim 7.  (Currently Amended) A mobile device for providing a control interface and a guide interface depending on orientation, comprising:
	memory for storing data;
	an interactive display for presenting visual information to a user;
	an accelerometer for detecting an orientation of the interactive display; and
	a processor, coupled to the memory, interactive display and the accelerometer, the processor receiving signals from the accelerometer indicating a detected orientation and the second functional view displaying media programs selectable for recording and playback 


Claim 19.  A non-transitory computer readable storage device including executable instructions which, when executed by a processor, changes between a control interface and a guide interface presented on a mobile device display depending on orientation of the mobile device, by:
	storing data in a memory;
	presenting visual information to a user on an interactive display;
	detecting an orientation of the interactive display using an accelerometer; 
	receiving signals from the accelerometer indicating a detected orientation of the interactive display;
	presenting a 
the second functional view displaying media programs selectable for recording and playback at the one or more media devices 


Reasons for Allowance
Claims 1, 3-7, 9, 12—25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, 13,  and 19 the prior art of record, taken alone or in combination, the second functional view displaying media programs selectable for recording fails to teach or suggest the interconnection and interrelationship,  as claimed in combination with the remaining limitations of independent claims 1, 7, 13,  and 19, and as expressed on page 18 in the response from the Patent and Trademark Board of Appeals on January 13, 2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tam		9,201,627

Lau		8,769,578
Stallings	9,118,869.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621